Case: 15-60875   Document: 00513584745   Page: 1   Date Filed: 07/08/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit
                                No. 15-60875                            FILED
                              Summary Calendar                       July 8, 2016
                                                                   Lyle W. Cayce
                                                                        Clerk
JAMES EARL ALEXANDER,

             Plaintiff - Appellant

v.

STATE OF MISSISSIPPI; KEVIN RAYBORN, Board of Supervisors and
(Chanceries) of Lawrence County; DAVID EARL JOHNSON, Board of
Supervisors and (Chanceries) of Pearl River County; DELORES FRYE, Board
of Supervisors and (Chanceries) of Jefferson County; EDDIE JEAN CARR,
Board of Supervisors and (Chanceries) of Hinds County; RONNY LOTT,
Board of Supervisors and (Chanceries) of Madison County; LARRY SWALES,
Board of Supervisors and (Chanceries) of Rankin County; STEVE AMOS,
Board of Supervisors and (Chanceries) of Copiah County; WAYNE SMITH,
Board of Supervisors and (Chanceries) of Lamar County; CHUCK THOMAS,
Board of Supervisors and (Chanceries) of Marshall County; TILLMON
BISHOP, Board of Supervisors and (Chanceries) of Lincoln County; MIKE
JINKS, City Council and (City Clerk) of the City of Brookhaven; JIM HOOD,
Attorney General, State of Mississippi; LAWRENCE COUNTY,
MISSISSIPPI BOARD OF SUPERVISORS; PEARL RIVER COUNTY,
MISSISSIPPI BOARD OF SUPERVISORS; JEFFERSON COUNTY,
MISSISSIPPI BOARD OF SUPERVISORS; HINDS COUNTY, MISSISSIPPI
BOARD OF SUPERVISORS; MADISON COUNTY, MISSISSIPPI BOARD
OF SUPERVISORS; RANKIN COUNTY, MISSISSIPPI BOARD OF
SUPERVISORS; COPIAH COUNTY, MISSISSIPPI BOARD OF
SUPERVISORS; LAMAR COUNTY, MISSISSIPPI BOARD OF
SUPERVISORS; LINCOLN COUNTY, MISSISSIPPI BOARD OF
SUPERVISORS; LINCOLN COUNTY, MISSISSIPPI CITY COUNCIL;
MARSHALL COUNTY, MISSISSIPPI BOARD OF SUPERVISORS,

             Defendants - Appellees
     Case: 15-60875       Document: 00513584745         Page: 2     Date Filed: 07/08/2016



                                       No. 15-60875


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:15-CV-129


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant James Earl Alexander appeals the district court’s
grant of the Defendants-Appellees’ motions to dismiss and for judgment on the
pleadings and the district court’s denial of his motion for relief.
       Alexander, proceeding pro se, claims that the chancery clerks of various
Mississippi counties refused to give him the property deeds for land that he
bought through tax sales. Alexander sued the state of Mississippi and various
counties and clerks (collectively, “Defendants”) in federal court, asserting that
the clerks’ refusals violated state law and the Equal Protection Clause of the
Fourteenth Amendment. Defendants moved to dismiss for failure to state a
claim and for judgment on the pleadings. Alexander then filed a “motion for
relief” that asserted violations of the Equal Protection Clause, 42 U.S.C. §
1982, and the Due Process Clause. 1
       The district court construed Alexander’s “motion for relief” as a motion
to amend his complaint, but denied the motion as futile because Alexander
failed to state a plausible federal claim. The district court granted Defendants’




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 Alexander asserted due process claims arising from: (1) the clerks’ refusals to grant
the land deeds; (2) a judge’s refusal to comply with a state appellate court ruling; and (3) a
state judge’s barring him from suing with regard to certain land parcels and a state court’s
dismissal of his appeal of this ruling.
                                              2
    Case: 15-60875     Document: 00513584745      Page: 3   Date Filed: 07/08/2016



                                  No. 15-60875
motions, declined to exercise supplemental jurisdiction over Alexander’s state
law claims, and dismissed the case. Alexander appealed.
                             Standard of Review
      We review a district court’s rulings on a Rule 12(b)(6) motion to dismiss
and a Rule 12(c) motion for judgment on the pleadings de novo, applying the
same standard as the district court. Gentilello v. Rege, 627 F.3d 540, 543-44
(5th Cir. 2010). “The central issue is whether, in the light most favorable to the
plaintiff, the complaint states a valid claim for relief.” Id. We review a district
court’s denial of a motion to amend and its decision over whether to exercise
supplemental jurisdiction for abuse of discretion. Powers v. United States, 783
F.3d 570, 576 (5th Cir. 2015); Whitley v. Hanna, 726 F.3d 631, 638 (5th Cir.
2013).
                                   Discussion
      Alexander argues that the district court erred by granting Defendants’
motions to dismiss and for judgment on the pleadings and by denying his
motion for relief.
      The district court rightly granted Defendants’ motions because
Alexander’s sole federal equal protection claim is without merit. To state an
equal protection claim, the plaintiff must allege, among other things, that he
has been intentionally treated differently from other similarly situated
individuals. Gibson v. Tex. Dep’t of Ins., 700 F.3d 227, 238 (5th Cir. 2012).
Alexander fails to make such an allegation; his complaint is devoid of any
allegations that he was treated differently from others similarly situated.
Accordingly, he has failed to state an equal protection claim. See Priester v.
Lowndes Cnty., 354 F.3d 414, 424 (5th Cir. 2004).
      The district court also properly denied Alexander’s motion for relief as a
futile motion to amend his complaint. Denying a motion to amend is not an
abuse of discretion when the amendment fails to state a claim. Stripling v.
                                        3
     Case: 15-60875       Document: 00513584745         Page: 4     Date Filed: 07/08/2016



                                       No. 15-60875
Jordan Prod. Co., 234 F.3d 863, 872-73 (5th Cir. 2000). Alexander fails to state
an equal protection, § 1982, or due process claim. Again, even in his motion for
relief, he fails to allege that the clerks treated him differently from other
similarly situated persons. See Priester, 354 F.3d at 424. Alexander fails to
state a § 1982 claim because he does not allege intentional discrimination. See
Vaughner v. Pulito, 804 F.2d 873, 877 (5th Cir. 1986) (“A cause of action based
upon section 1982 . . . requires an intentional act of racial discrimination.”).
And he fails to state a due process claim because he challenges state employees’
actions, and Mississippi law provides adequate post-deprivation remedies—
either a suit under Miss. Code Ann. § 25-45-1 against the clerk for misfeasance
in office or a bill of chancery under Miss. Code Ann. § 27-45-27 to enforce the
lien acquired through the tax sale. 2 See Holloway v. Walker, 784 F.2d 1287,
1291-92 (5th Cir. 1986) (holding that an adequate post-deprivation state
remedy satisfies due process when a plaintiff challenges unauthorized conduct
by state employees, rather than established state procedure). 3
       Finally, the district court did not abuse its discretion when, after
dismissing all of Alexander’s federal claims, it declined to exercise
supplemental jurisdiction over his state law claims. “District courts enjoy wide
discretion in determining whether to retain supplemental jurisdiction over a
state claim once all federal claims are dismissed.” Noble v. White, 996 F.2d 797,


       2  As to Alexander’s due process claim arising from a state judge’s alleged refusal to
comply with a state court judgment, the plaintiff can seek a writ of mandamus in the state
court of appeals. See Moye v. Clerk, DeKalb Cnty. Superior Court, 474 F.2d 1275, 1276 (5th
Cir. 1973) (“[A] federal court lacks the general power to issue writs of mandamus to direct
state courts and their judicial officers in the performance of their duties.”).
        3 As to Alexander’s due process claim arising from a state court’s barring him from

suit, the district court properly concluded it lacked jurisdiction under the Rooker-Feldman
doctrine, which dictates that federal district courts do not have power to review state court
final judgments. See Hale v. Harney, 786 F.2d 688, 691 (5th Cir. 1986) (noting that plaintiffs
cannot circumvent the Rooker-Feldman doctrine by casting complaints about state court
judgments “in the form of civil rights suits”); Dist. of Columbia Ct. of Appeals v. Feldman,
460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).
                                              4
    Case: 15-60875    Document: 00513584745     Page: 5      Date Filed: 07/08/2016



                                 No. 15-60875
799 (5th Cir. 1993); see Brookshire Bros. Holding, Inc. v. Dayco Prods., Inc.,
554 F.3d 595, 602 (5th Cir. 2009) (“The general rule is that a court should
decline to exercise jurisdiction over remaining state-law claims when all
federal-law claims are eliminated before trial.”). The district court thus acted
within its broad discretion when it declined jurisdiction.
                                 Conclusion
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                       5